Title: Thomas Jefferson to John Wood, 5 August 1815
From: Jefferson, Thomas
To: Wood, John


          Sir  Monticello Aug. 5. 15.
          I have delayed the answer to your favor of July 18. until I could consult on it’s subject with neighbors better acquainted than I am with the state of our neighborhood. we had been making an effort the last year to get established here an academy on a more enlarged scale than those established thro’ the country, and at one time I hoped from it some success. but my friend Peter Carr, on whom I relied for attending our legislature and getting it placed by them on a proper footing, was prevented from that attendance at the last session by illness, and his death which followed had ended all my hopes. I have now consulted with some of the remaining trustees, and find they do not despair of it but mean at the next session to press their proposition. but when I observe to you that the act is still to be passed the funds to be raised, and the buildings to be erected, you will percieve that it offers no immediate prospect for the employment of talents however eminent & however desired. mr Cooper’s qualifications particularly would command every suffrage and none more zealously than mine to whom they have been long known. considering this resource as at some distance, I am not able to say that the neighborhood offers any other worthy of his yours or mr Blackburn’s immediate notice. there are in it two grammar schools of from 12. to 20. boys each. but whether these, or others from the country roundabout would, so many of them as might make up reasonable emoluments, would engage in the higher branches of science, I am not able to say: indeed you are a better judge of it yourself than I am, from your experience of other parts of the country, and your particular knolege of this. I regret much that it is not in my power to give a more flattering inviting prospect to offers so highly desirable; you know my zeal for  the dissemination of knolege among our citizens too well to doubt all it’s exertions in any practicable case, and how much value I should set on such an addition to our society. I comfort myself with the hope however that altho’ delayed, our under taking is not desperate. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        